UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.1% Rate (%) Date Amount ($) Value ($) Alabama.9% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 14,916,000 Alaska.8% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,889,294 Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 6,135,000 7,280,098 Arizona1.5% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,806,570 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 6,750,000 6,098,152 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 4,815,000 5,121,619 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,414,254 California12.7% California, GO (Insured; AMBAC) 6.00 4/1/17 6,080,000 7,413,709 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,138,365 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 21,410,747 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 18,267,750 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 16,655,940 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,133,600 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 17,350,000 20,585,428 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,650,400 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 2,500,000 2,580,025 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 10,435,064 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,926,550 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,736,516 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,817,550 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,000,000 a 14,652,600 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,690,000 7,978,843 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 13,697,310 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,263,203 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,595,647 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 8,219,470 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 13,555,000 16,491,962 Colorado1.4% Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,593,120 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,630,927 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 b 4,967,919 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 4,000,000 4,120,560 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 5,827,950 Delaware.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 7,265,808 Florida7.4% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,614,880 Broward County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/17 5,000,000 5,813,450 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 7,953,470 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 10,000,000 11,444,800 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 6,000,000 6,937,560 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 5,420,000 6,626,113 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 2,810,000 2,816,070 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 4,065,000 4,859,504 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/21 7,500,000 9,410,775 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 c 317,971 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,635,750 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,558,850 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,531,600 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 13,995,000 16,249,315 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 7,699,860 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,410,150 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 9,710,610 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,871,550 Georgia4.7% Atlanta, Airport General Revenue 5.00 1/1/28 5,000,000 5,464,500 Atlanta, Water and Wastewater Revenue 5.00 11/1/14 5,000,000 5,499,050 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 12,069,900 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,954,265 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 10,959,895 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 13,595,000 15,139,936 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 5.63 9/1/14 5,100,000 c 5,756,064 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 6,048,150 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 9,705,000 11,697,534 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,751,790 Idaho.8% Idaho Housing Agency, MFHR 6.70 7/1/24 5,595,000 5,645,523 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,636,361 Illinois5.7% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,763,294 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 23,732,240 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/18 10,000,000 11,196,000 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 17,054,700 Illinois, GO 5.00 8/1/24 4,550,000 5,036,622 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,887,275 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 5.50 8/15/14 12,310,000 c 13,690,074 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,500,000 2,585,425 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/16 7,275,000 8,208,310 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,347,550 Indiana.5% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 8,900,000 9,230,279 Kansas1.1% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 5,000,000 5,262,850 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,709,535 Kentucky.9% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 9,009,992 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 6,500,000 7,070,180 Louisiana1.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,226,380 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,460,960 Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/29 12,820,000 14,340,452 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,540,050 Maine.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 5,000,000 6,078,850 Maryland.7% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/21 7,500,000 9,272,025 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,696,700 Massachusetts5.2% Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 14,253,840 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 16,420,000 21,543,368 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,311,750 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 5,000,000 5,776,900 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,372,300 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 6,065,000 6,267,207 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,787,200 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 10,000,000 11,425,200 University of Massachusetts Building Authority, Revenue (Insured; AMBAC) 5.00 11/1/17 7,540,000 8,484,083 Michigan3.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,768,160 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 5,000,000 5,178,850 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 9,115,841 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,925,825 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,565,200 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) 5.63 5/15/28 4,575,000 5,131,320 Michigan Municipal Bond Authority, State Clean Water Revolving Fund Revenue 5.00 10/1/21 5,410,000 6,365,081 Michigan Strategic Fund, LOR (The Dow Chemical Company Project) 6.25 6/1/14 6,500,000 7,162,025 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,005,000 4,961,006 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 2,760,000 2,932,638 Missouri.9% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 10,000,000 12,524,400 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.00 5/1/16 2,915,000 3,414,689 Nebraska1.2% Omaha Public Power District, Electric Revenue 5.50 2/1/14 19,735,000 20,788,454 Nevada.4% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 7,000,000 7,652,400 New Jersey3.8% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 10,117,787 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 7,400,000 9,149,434 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 10,914,800 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,564,662 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 5,000,000 5,851,450 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/18 5,000,000 5,634,650 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 4,950,000 4,662,504 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 5,780,000 5,186,221 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 3,000,000 c 3,195,120 New Mexico.5% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/14 8,000,000 c 8,797,280 New York13.5% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 d,e 30,042,750 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,808,730 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/13 20,860,000 22,496,884 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,911,808 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,842,515 New York City, GO 5.00 10/1/36 11,505,000 13,000,535 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 16,639,594 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 f 7,652,193 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,568,075 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 17,060,778 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,609,950 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 12,246,450 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 5,438,850 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 6,994,650 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 8,422,341 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4.00 4/1/16 5,000,000 5,611,450 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/17 8,090,000 9,238,375 New York State Urban Develpoment Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,946,000 Port Authority of New York and New Jersey (Consolidated Bonds, 141th Series) (Insured; AMBAC) 5.00 9/1/17 6,535,000 7,330,309 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/18 5,000,000 6,014,850 North Carolina1.4% Guilford County, Public Improvement GO 5.00 3/1/16 8,370,000 9,753,226 North Carolina, Limited Obligation Bonds 5.00 11/1/18 12,000,000 14,643,000 Ohio.3% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,366,800 Oregon.1% Oregon, GO (State Property - Various Projects) 5.00 5/1/20 2,000,000 2,524,920 Pennsylvania1.8% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 6,000,050 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,936,398 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,787,450 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,794,750 South Carolina2.2% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 9,170,080 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 10,000,000 11,379,600 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,344,080 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 11,233,500 Tennessee.4% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,624,050 Memphis-Shelby County Airport Authority, Special Facilities Revenue (Federal Express Corporation) 5.05 9/1/12 2,000,000 2,020,080 Texas10.0% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 11,621,400 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/14 4,525,000 4,544,186 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 3,025,000 3,037,554 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,874,384 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,558,680 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 8,421,840 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/17 7,500,000 8,714,175 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,641,018 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 6,058,400 Laredo, Waterworks and Sewer System Revenue 5.25 3/1/30 10,950,000 12,580,674 Lewisville Independent School District, Unlimited Tax School Building Bonds 5.00 8/15/28 5,000,000 5,887,000 Midlothian Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 2/15/40 5,000,000 5,664,700 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 15,000,000 17,109,750 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,885,800 San Antonio, Water System Revenue 5.00 5/15/27 10,030,000 12,120,553 San Antonio, Water System Revenue 5.00 5/15/32 10,445,000 12,037,340 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 9,470,000 10,346,449 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 10,000,000 10,077,700 Utah.2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,463,590 Virginia2.5% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,928,040 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 10,000,000 c 10,887,600 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,342,394 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,740,628 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 13,470,000 15,325,223 Washington4.3% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 12/1/14 10,520,000 c 11,854,672 Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 4,000,000 4,650,760 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 11,497,473 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 10,000,000 12,226,100 Seattle, Water System Revenue 5.00 9/1/23 14,315,000 17,992,667 Washington, GO (Various Purpose) 5.00 7/1/18 5,000,000 6,119,600 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 7/1/16 7,315,000 8,300,404 West Virginia.7% West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 c 3,320,616 West Virginia School Building Authority, Capital Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 5,500,000 6,469,650 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,803,546 Wisconsin.6% Wisconsin, GO 4.00 5/1/15 5,000,000 5,507,450 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,593,250 U.S. Related4.0% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/16 5,000,000 5,527,300 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 5,000,000 5,436,150 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 5,000,000 5,805,450 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 10,534,800 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 5,144,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 5,612,490 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,356,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,714,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 5,857,250 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,500,000 12,969,700 Total Long-Term Municipal Investments (cost $1,553,557,698) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $900,000) 0.19 6/1/12 900,000 g Total Investments (cost $1,554,457,698) % Cash and Receivables (Net) .8 % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Collateral for floating rate borrowings. e Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, this security was valued at $30,042,750 or 1.8% of net assets. f Non-income producingsecurity in default. g Variable rate demand note - rate shown is the interest rate in effect at May 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2012, net unrealized appreciation on investments was $139,910,213 of which $142,645,751 related to appreciated investment securities and $2,735,538 related to depreciated investment securities. At May 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 24, 2012 By: /s/ James Windels James Windels Treasurer Date: July 24, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
